DETAILED ACTION
This office action is in response to applicant’s communication dated 8/22/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/22/2022 has been entered.
 
Claims’ Status
Claims 2-21 are pending and are currently being examined.
Claims 2, 11 and 21 are independent.
Claim 21 is newly added.
Claim 1 is cancelled.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter of “predominant color”.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required: 
all instances of “predominant color” to “ average color” (claims 2 and 11).
For compact prosecution purposes only, the examiner interprets these claimed instances as referring to “average color”.

Claim Interpretation – 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3, 6-9, 11, 15-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howard; Joe R. et al. (hereinafter Howard – US 20140075324 A1) in view of Karunamuni; Chanaka G. et al. (hereinafter Karunamuni – US 20140365854 A1).

Independent Claim 2:
	Howard teaches At least one storage device comprising instructions that, when executed, cause at least one processor to at least: (instructions in storage of device 10, fig. 1 and ¶¶ 21 and 27-28)
set a first display color of a window based on a first color characteristic of a first background image, the first display color having a first [dominant] color; (colors [first display color of the window] of GUIs [display color of a window] are dynamically determined/changed and applied [set] based on analysis of an input image, ¶¶ 19, 29 and 37-42 and fig. 3. The input image may be a background image, ¶ 50. The input image analysis includes determining dominant colors of the input image, ¶ 39. The window colors that are determined include a plurality of dominant colors, e.g., colors 242, fig. 6 and ¶ 52)
set a second display color of text based on the first color characteristic of the first background image; (text colors of GUIs/layouts are also selected/applied to contrast [second display color of text] with and based upon the icon/input image, ¶¶ 19, 53-57 and 60 and figs. 7-9)
cause presentation of the window with the first display color, the text with the second display color, and at least a portion of the first background image on a touchscreen; (GUIs including content such as text and images/icons are displayed different colors, fig. 9 and ¶ 57. The display of device 10 includes a touch screen, ¶ 22)
and in response to a change from the first background image to a second background image: (the input images/icons are interpreted as changed [from first background image to a second background image] and the layout/GUI dynamically modified to different layouts with different colors depending on the icon/input image selected or otherwise being displayed, e.g., a selected album, Abstract, ¶¶ 38 and 57 and figs. 3 and 9.) 
adjust the first display color of the window to a third display color based on a second color characteristic of the second background image, the third display color having a second [dominant] color that is different than the first [dominant] color; (the GUI layout changes dynamically [adjust the first display color of the window] based upon an icon/input image and its color characteristic(s), ¶ 36, and this icon/input image changes [based on a second color characteristic of the second background image], e.g., based on selection upon user selection, ¶¶ 38 and 57 and figs. 3 and 9. The window colors that are determined include a plurality of dominant colors, e.g., colors 242, fig. 6 and ¶ 52. As such window colors may be change to different dominant colors [to a third display color…,the third display color having a second [dominant] color that is different than the first [dominant] color])
adjust the second display color of the text to a fourth display color based on the second color characteristic of the second background image; (GUIs including content such as text and images/icons are displayed different colors based on input image/icon color, figs. 3 and 9 and ¶ 57.)
and cause presentation of the window with the third display color, the text with the fourth display color, and at least a portion of the second background image on the touchscreen, (GUIs including content such as text and images/icons are displayed different colors, fig. 9 and ¶ 57)
the text to be presented near an upper edge of the window. (text is presented at the upper-center edge of the GUI [upper edge of the window], fig. 9)
Howard does not appear to expressly teach 
that the dominant color is an average color
However, Karunamuni teaches/suggests the concept(s) of determining a dominant color based on an average color, ¶ 52. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the storage device of Howard to include the concept(s) of determining a dominant color based on an average color, as taught/suggested by Karunamuni.
One would have been motivated to make such a combination in order to provide the storage an additional, effective way of determining dominant colors, Karunamuni ¶ 52.
In combination, Howard, as modified, teaches/suggests 
that the dominant color is an average color (Howard teaches the concept of a dominant color, as explained above. Karunamuni teaches/suggests the concept(s) of determining a dominant color based on an average color, ¶ 52)

Claim 3:
	The rejection of claim 2 is incorporated. Howard further teaches
wherein the instructions, when executed, cause the at least one processor to set a display color of a window background of the window based on the second color characteristic of the second background image. (color selections for the dynamically changing layout/GUI, which are based on input image color analysis [second color characteristic], include selection of layout’s background color [display color of a window background of the window], ¶¶ 39-42)

Claim 6:
	The rejection of claim 2 is incorporated. Howard, as modified, further teaches
wherein the second color characteristic includes at least one of brightness, average color, or color saturation. (Howard teaches the colors are dominant colors, as explained above. Karunamuni teaches/suggests the concept(s) of determining a dominant color based on an average color, ¶ 52)

Claim 7:
	The rejection of claim 2 is incorporated. Howard further teaches
wherein the third display color is a color from the second background image. (the GUI layout changes dynamically based upon an icon/input image and its color characteristic(s), ¶ 36, and this icon/input image changes, e.g., based on selection upon user selection [second background image], ¶¶ 38 and 57 and figs. 3 and 9. The window colors that are determined include a plurality of dominant colors, e.g., colors 242, fig. 6 and ¶ 52. As such window colors may be change to different dominant colors [third display color)

Claim 8:
	The rejection of claim 2 is incorporated. Howard further teaches
wherein the first background image has a first color theme and the second background image has a second color theme. (input images may have color schemes [first color theme…second color theme], ¶ 36)

Claim 9:
	The rejection of claim 2 is incorporated. Howard further teaches
wherein the second background image is a user selected image. (the input images/icons are interpreted as changed [second background image] and the layout/GUI dynamically modified to different layouts with different colors depending on the icon/input image selected [user selected image] or otherwise being displayed, e.g., a selected album, Abstract, ¶¶ 38 and 57 and figs. 3 and 9.)

Independent Claim 11:
	Howard teaches A computer comprising: (figs. 1 and 2)
[…];
means for wirelessly communicating; (wireless connectivity enable, ¶¶ 29-30)
means for presenting a plurality of user interface components, the plurality of user interface components to include a window and text; (display enabled to display GUIs with multiple components, figs. 1-2 and 9 and ¶ 33-34)
means for storing; (e.g., storage 24, ¶ 29 and figs. 1-2)
and means for processing, the processing means to: (e.g., processor 20, fig. 1 and ¶ 21)
set a first display color of the window based on a first color characteristic of a first background image; (colors [first display color of the window] of GUIs [display color of a window] are dynamically determined/changed and applied [set] based on analysis of an input image, ¶¶ 19, 29 and 37-42 and fig. 3. The input image may be a background image, ¶ 50. The input image analysis includes determining dominant colors of the input image, ¶ 39. The window colors that are determined include a plurality of dominant colors, e.g., colors 242, fig. 6 and ¶ 52)
set a second display color of the text based on the first color characteristic of the first background image; (text colors of GUIs/layouts are also selected/applied to contrast with [second display color of text] and based upon the icon/input image, ¶¶ 19, 53-57 and 60 and figs. 7-9)
cause presentation of the window with the first display color, the text with the second display color, and at least a portion of the first background image on the presentation means; (GUIs including content such as text and images/icons are displayed different colors, fig. 9 and ¶ 57. The display of device 10 includes a touch screen, ¶ 22)
and in response to a change from the first background image to a second background image: (the input images/icons are interpreted as changed [from first background image to a second background image] and the layout/GUI dynamically modified to different layouts with different colors depending on the icon/input image selected or otherwise being displayed, e.g., a selected album, Abstract, ¶¶ 38 and 57 and figs. 3 and 9.)
adjust the first display color of the window to a third display color based on a second color characteristic of the second background image, the third display color having a different [dominant] color than the first display color; (the GUI layout changes dynamically [adjust the first display color of the window] based upon an icon/input image and its color characteristic(s), ¶ 36, and this icon/input image changes [based on a second color characteristic of the second background image], e.g., based on selection upon user selection, ¶¶ 38 and 57 and figs. 3 and 9. The window colors that are determined include a plurality of dominant colors, e.g., colors 242, fig. 6 and ¶ 52. As such window colors may be change to different dominant colors [to a third display color…,the third display color having a second [dominant] color that is different than the first [dominant] color])
adjust the second display color of the text to a fourth display color based on the second color characteristic of the second background image; (GUIs including content such as text and images/icons are displayed different colors based on input image/icon color, figs. 3 and 9 and ¶ 57.)
and cause presentation of the window with the third display color, the text with the fourth display color, and at least a portion of the second background image on the presentation means, (GUIs including content such as text and images/icons are displayed in different colors, fig. 9 and ¶ 57)
the text to be presented near an upper edge of the window. (text is presented at the upper-center edge of the GUI [upper edge of the window], fig. 9)
Howard further teaches that the device [computer] of Figures 1 and 2 includes, e.g., a mobile phone, ¶ 32.
Howard doesn’t directly teach the computer comprises “means for capturing an image”. 
However, Applicant Admitted Prior Art – hereinafter AAPA (originally presented as Official Notice without traversal) teaches that it was common knowledge that mobile phones usually have a camera. 
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, apply the AAPA to Howard, because this would lead to a practical computing device, capable of providing functions commonly known to be included in mobile phones, AAPA and Howard ¶ 32.
Howard does not appear to expressly teach 
that the dominant color is an average color
However, Karunamuni teaches/suggests the concept(s) of determining a dominant color based on an average color, ¶ 52. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the storage device of Howard to include the concept(s) of determining a dominant color based on an average color, as taught/suggested by Karunamuni.
One would have been motivated to make such a combination in order to provide the storage an additional, effective way of determining dominant colors, Karunamuni ¶ 52.
In combination, Howard, as modified, teaches/suggests 
that the dominant color is an average color (Howard teaches the concept of a dominant color, as explained above. Karunamuni teaches/suggests the concept(s) of determining a dominant color based on an average color, ¶ 52)

Claim 15:
	The rejection of claim 11 is incorporated. Howard further teaches
wherein the second background image is a user selected image. (the input images/icons are interpreted as changed [second background image] and the layout/GUI dynamically modified to different layouts with different colors depending on the icon/input image selected [user selected image] or otherwise being displayed, e.g., a selected album, Abstract, ¶¶ 38 and 57 and figs. 3 and 9.)

Claim 16:
	The rejection of claim 11 is incorporated. Howard further teaches
wherein the window has a window background, the processing means is to set a display color of the window background based on the second color characteristic of the second background image. (color selections for the dynamically changing layout/GUI, which are based on input image color analysis [second color characteristic], include selection of layout’s background color [display color of a window background of the window], ¶¶ 39-42)

Claim 17:
	The rejection of claim 11 is incorporated. Howard teaches
 wherein the first background image has a first color theme and the second background image has a second color theme. (input images may have color schemes [first color theme…second color theme], ¶ 36)
Claim 19:
	The rejection of claim 11 is incorporated. Howard teaches
wherein the third display color is a color from the second background image. (the GUI layout changes dynamically based upon an icon/input image and its color characteristic(s), ¶ 36, and this icon/input image changes, e.g., based on selection upon user selection [second background image], ¶¶ 38 and 57 and figs. 3 and 9. The window colors that are determined include a plurality of dominant colors, e.g., colors 242, fig. 6 and ¶ 52. As such window colors may be change to different dominant colors [third display color)

Claim 20:
	The rejection of claim 11 is incorporated. Howard, as modified, teaches
wherein the second color characteristic includes at least one of brightness, average color, or color saturation. (Howard teaches the colors are dominant colors, as explained above. Karunamuni teaches/suggests the concept(s) of determining a dominant color based on an average color, ¶ 52)

Claim(s) 4 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over hereinafter Howard (US 20140075324 A1) in view of Karunamuni (US 20140365854 A1), as applied to claims 2 and 11 above, and further in view of Bates; Cary Lee et al. (hereinafter Bates – US 6809741 B1).

Claim 4:
	The rejection of claim 2 is incorporated. Howard does not appear to expressly teach 
wherein the instructions, when executed, cause the at least one processor to: determine whether the second color characteristic of the second background image is within a first range or a second range; select a first color for the fourth display color of the text if the second color characteristic is within the first range; and select a second color, different than the first color, for the fourth display color of the text if the second color characteristic is within the second range. 
However, Bates teaches/suggests the concept(s) of color contrast calculation based on ranges of colors that define the ranges as color group, cols 3:44-4:7, 7:66-8:17 and 23:34-37. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the storage device of Howard to include the concept(s) of color contrast calculation based on ranges of colors that define the ranges as color group, as taught/suggested by Bates.
One would have been motivated to make such a combination in order to improve the efficiency offered by the storage medium to better handle the incredible number of colors, col 3:59-63.
In combination, Howard, as modified, teaches/suggests 
wherein the instructions, when executed, cause the at least one processor to: determine whether the second color characteristic of the second background image is within a first range or a second range; select a first color for the fourth display color of the text if the second color characteristic is within the first range; and select a second color, different than the first color, for the fourth display color of the text if the second color characteristic is within the second range. (Howard teaches analyzing a background image color to dynamically modify a GUI characteristics, such as text and window colors with adequate contrasts, as explained above, see Abstract and ¶ 54. Bates teaches/suggests the concept(s) of color contrast calculation based on ranges of colors that define the ranges as color group, cols 3:44-4:7, 7:66-8:17 and 23:34-37)

Claim 18:
	The rejection of claim 11 is incorporated. Howard does not appear to expressly teach
wherein the processing means is to: determine whether the second color characteristic of the second background image is within a first range or a second range; select a first color for the fourth display color of the text if the second color characteristic is within the first range; and select a second color, different than the first color, for the fourth display color of the text if the second color characteristic is within the second range.
However, Bates teaches/suggests the concept(s) of color contrast calculation based on ranges of colors that define the ranges as color group, cols 3:44-4:7, 7:66-8:17 and 23:34-37. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the storage device of Howard to include the concept(s) of color contrast calculation based on ranges of colors that define the ranges as color group, as taught/suggested by Bates.
One would have been motivated to make such a combination in order to improve the efficiency offered by the storage medium to better handle the incredible number of colors, col 3:59-63.
In combination, Howard, as modified, teaches/suggests 
wherein the processing means is to: determine whether the second color characteristic of the second background image is within a first range or a second range; select a first color for the fourth display color of the text if the second color characteristic is within the first range; and select a second color, different than the first color, for the fourth display color of the text if the second color characteristic is within the second range (Howard teaches analyzing a background image color to dynamically modify a GUI characteristics, such as text and window colors with adequate contrasts, as explained above, see Abstract and ¶ 54. Bates teaches/suggests the concept(s) of color contrast calculation based on ranges of colors that define the ranges as color group, cols 3:44-4:7, 7:66-8:17 and 23:34-37)

Claim(s) 5 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howard (US 20140075324 A1) in view of Karunamuni (US 20140365854 A1), as applied to claims 2 and 11 above, and further in view of Chang; Cheng  (hereinafter Chang – US 20150187250 A1).


Claim 5:
	The rejection of claim 2 is incorporated. Howard does not appear to expressly teach
wherein the instructions, when executed, cause the at least one processor to adjust the third and fourth display colors based on an ambient light condition detected by an ambient light sensor. 
However, Chang discloses an electronic device that includes a light sensor for obtaining ambient brightness values and adjusts the color of an interactive interface displayed on the device, ¶ 15. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the storage device of Howard to include the concept(s) of an electronic device that includes a light sensor for obtaining ambient brightness values and adjusts the color of an interactive interface displayed on the device, as taught/suggested by Chang.
One would have been motivated to make such a combination in order to produce improved visibility facilitated by the storage device, wherein the users are able to clearly see the content on a display screen of a device using the storage device, Chang ¶ 8.
In combination, Howard, as modified, teaches/suggests 
wherein the instructions, when executed, cause the at least one processor to adjust the third and fourth display colors based on an ambient light condition detected by an ambient light sensor (Howard teaches the adjusting of colors, as explained above. Chang discloses an electronic device that includes a light sensor for obtaining ambient brightness values and adjusts the color of an interactive interface displayed on the device, ¶ 15.)

Claim 13:
	The rejection of claim 11 is incorporated. Howard does not appear to expressly teach
further including means for sensing an ambient light condition. 
However, Chang discloses an electronic device that includes a light sensor for obtaining ambient brightness values and adjusts the color of an interactive interface displayed on the device, ¶ 15. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the storage device of Howard to include the concept(s) of an electronic device that includes a light sensor for obtaining ambient brightness values and adjusts the color of an interactive interface displayed on the device, as taught/suggested by Chang.
One would have been motivated to make such a combination in order to produce improved visibility facilitated by the storage device, wherein the users are able to clearly see the content on a display screen of a device using the storage device, Chang ¶ 8.
In combination, Howard, as modified, teaches/suggests 
further including means for sensing an ambient light condition (Howard teaches the adjusting of colors, as explained above. Chang discloses an electronic device that includes a light sensor for obtaining ambient brightness values and adjusts the color of an interactive interface displayed on the device, ¶ 15.)

Claim 14:
	The rejection of claim 13 is incorporated. Howard does not appear to expressly teach
wherein the processing means is to adjust the third and fourth display colors based on the ambient light condition. 
However, Chang discloses an electronic device that includes a light sensor for obtaining ambient brightness values and adjusts the color of an interactive interface displayed on the device, ¶ 15. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the storage device of Howard to include the concept(s) of an electronic device that includes a light sensor for obtaining ambient brightness values and adjusts the color of an interactive interface displayed on the device, as taught/suggested by Chang.
One would have been motivated to make such a combination in order to produce improved visibility facilitated by the storage device, wherein the users are able to more clearly/appropriately see the content on a display screen of a device using the storage device, Chang ¶ 8 and Howard ¶¶ 54-56.
In combination, Howard, as modified, teaches/suggests 
wherein the processing means is to adjust the third and fourth display colors based on the ambient light condition (Howard teaches the adjusting of colors, as explained above, and artistically modifying dominant colors to make them more appropriate for display, ¶¶ 54-56. Chang discloses an electronic device that includes a light sensor for obtaining ambient brightness values and adjusts the color of an interactive interface displayed on the device, ¶ 15.)

	Claim(s) 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howard (US 20140075324 A1) in view of Karunamuni (US 20140365854 A1), as applied to claims 9 and 11 above, and further in view of Kim; Ilkon et al. (hereinafter Kim – US 20110037712 A1).

Claim 10:
	The rejection of claim 9 is incorporated. Howard does not appear to expressly teach
wherein the user selected image is from a camera of the computer. 
 However, Kim teaches/suggests the concept(s) of a computing device capable of allowing a user to selected from image stored in memory of the computing device or an image captured by a camera of the computing device, Figs. 1 and 36 and ¶¶ 270-272. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the storage device of Howard to include the concept(s) of a computing device capable of allowing a user to selected from image stored in memory of the computing device or an image captured by a camera of the computing device, as taught/suggested by Kim.
One would have been motivated to make such a combination in order to lead to a more personalized device capable of using, as a background, images selected by and/or captured by the user, Kim ¶¶ 270-272.
In combination, Howard, as modified, teaches/suggests 
wherein the user selected image is from a camera of the computer (Howard teaches a storage device allowing for selection of images, as explained above. Kim teaches/suggests the concept(s) of a computing device capable of allowing a user to selected from image stored in memory of the computing device or an image captured by a camera of the computing device, Figs. 1 and 36 and ¶¶ 270-272)

Claim 12:
	The rejection of claim 11 is incorporated. Howard does not appear to expressly teach
wherein at least one of the first background image or the second background image is from the image capturing means. 
However, Kim teaches/suggests the concept(s) of a computing device capable of allowing a user to selected from image stored in memory of the computing device or an image captured by a camera of the computing device, Figs. 1 and 36 and ¶¶ 270-272. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the computer of Howard to include the concept(s) of a computing device capable of allowing a user to selected from image stored in memory of the computing device or an image captured by a camera of the computing device, as taught/suggested by Kim.
One would have been motivated to make such a combination in order to lead to a more personalized device capable of using, as a background, images selected by and/or captured by the user, Kim ¶¶ 270-272.
In combination, Howard, as modified, teaches/suggests 
wherein at least one of the first background image or the second background image is from the image capturing means (Howard teaches a computer allowing for selection of images, as explained above. Kim teaches/suggests the concept(s) of a computing device capable of allowing a user to selected from image stored in memory of the computing device or an image captured by a camera of the computing device, Figs. 1 and 36 and ¶¶ 270-272)

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howard (US 20140075324 A1). 

Independent Claim 21:
	Howard teaches At least one storage device comprising instructions that, when executed, cause at least one processor to at least: (instructions in storage of device 10, fig. 1 and ¶¶ 21 and 27-28)
set a first display color of a window based on a first color characteristic of a first background image, (colors [first display color of the window] of GUIs [display color of a window] are dynamically determined/changed and applied [set] based on analysis of an input image, ¶¶ 19, 29 and 37-42 and fig. 3. The input image may be a background image, ¶ 50. The input image analysis includes determining dominant colors of the input image, ¶ 39. The window colors that are determined include a plurality of dominant colors, e.g., colors 242, fig. 6 and ¶ 52)
[…]; 
set a second display color of text based on the first color characteristic of the first background image; (text colors of GUIs/layouts are also selected/applied to contrast with [second display color of text] and based upon the icon/input image, ¶¶ 19, 53-57 and 60 and figs. 7-9)
cause presentation of the window with the first display color, the text with the second display color, and at least a portion of the first background image on a touchscreen; (GUIs including content such as text and images/icons are displayed different colors, fig. 9 and ¶ 57. The display of device 10 includes a touch screen, ¶ 22)
and in response to a change from the first background image to a second background image: (the input images/icons are interpreted as changed [from first background image to a second background image] and the layout/GUI dynamically modified to different layouts with different colors depending on the icon/input image selected or otherwise being displayed, e.g., a selected album, Abstract, ¶¶ 38 and 57 and figs. 3 and 9.)
adjust the first display color of the window to a third display color based on a second color characteristic of the second background image, (the GUI layout changes dynamically [adjust the first display color of the window] based upon an icon/input image and its color characteristic(s), ¶ 36, and this icon/input image changes [based on a second color characteristic of the second background image], e.g., based on selection upon user selection, ¶¶ 38 and 57 and figs. 3 and 9. The window colors that are determined include a plurality of dominant colors, e.g., colors 242, fig. 6 and ¶ 52. As such window colors may be change to different dominant colors [to a third display color])
[…];
adjust the second display color of the text to a fourth display color based on the second color characteristic of the second background image; (GUIs including content such as text and images/icons are displayed different colors based on input image/icon color, figs. 3 and 9 and ¶ 57.)
and cause presentation of the window with the third display color, the text with the fourth display color, and at least a portion of the second background image on the touchscreen, (GUIs including content such as text and images/icons are displayed different colors, fig. 9 and ¶ 57)
the text to be presented near an upper edge of the window. (text is presented at the upper-center edge of the GUI [upper edge of the window], fig. 9)
Howard does not explicitly teach 
the first display color being at least one of a primary color, a secondary color, or a neutral color
the third display color being at least one of a primary color, a secondary color, or a neutral color, the third display color different than the first display color 
However, Howard suggests that the different dominant colors include neutral colors, since the representations of the dominant colors of fig. 6 include the appearance of a white color and two dark colors that appear like shades of black. See screenshot below. 

    PNG
    media_image1.png
    100
    451
    media_image1.png
    Greyscale

Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the storage device of Howard to include the concept(s) of that the different dominant colors determined from the images and selected for the windows may include at least neutral colors, as taught/suggested by Howard.
One would have been motivated to make such a combination in order to improve the versatility of storage device, by including a variety of color choices beyond primary and secondary colors, Howard fig. 6.
In combination, Howard, as modified, teaches/suggests 
the first display color being at least one of a primary color, a secondary color, or a neutral color (Howard suggests that the different dominant colors include neutral colors, fig. 6)
the third display color being at least one of a primary color, a secondary color, or a neutral color, the third display color different than the first display color (Howard suggests that the different dominant colors include neutral colors, fig. 6. Howard teaches the window colors that are determined include a plurality of dominant colors, e.g., colors 242, fig. 6 and ¶ 52. As such window colors may be change to different dominant colors [the third display color different than the first display color])

Response to Arguments
103 Rejections
Applicant’s 103 arguments are fully considered, but are considered moot due to new grounds of amendment above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL S MERCADO whose telephone number is (408)918-7537. The examiner can normally be reached Mon-Fri 8am-5pm (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William L. Bashore can be reached on (571) 272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gabriel Mercado/Examiner, Art Unit 2175                                                                                                                                                                                                        


/DANIEL RODRIGUEZ/Primary Examiner, Art Unit 2175